This opinion is subject to administrative correction before final disposition.




                               Before
                  WOODARD, HITESMAN, and KOVAC,
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Joseph B. RIOS
     Naval Aircrewman Operator Second Class (E-5), U.S. Navy
                          Appellant

                             No. 201900029

                          Decided: 20 June 2019.

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
 Military Judge: Captain Ann K. Minami, JAGC, USN. Sentence ad-
 judged 19 October 2018 by a special court-martial convened at Naval
 Base Kitsap, Bremerton, Washington, consisting of a military judge
 sitting alone. Sentence approved by convening authority: reduction to
 E-1, confinement for 8 months, and a bad-conduct discharge.

 For Appellant: Major David A. Peters, USMCR.

 For Appellee: Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                     United States v. Rios, No. 201900029


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2